The opinion of the court was delivered by
Barrett, J.
Access to and exit from, the railroad side of the depot by persons taking and leaving the cars at Wells River village, were by means of flights of stairs between the street and that side of the depot. There is no question as to the right of the plaintiff to be at the depot and on the platform, and to leave it and go to' the street for the purpose and at the time she was there and did what is stated in the exceptions. Nor is there any question as to the duty of the defendant to do what was reasonably necessai’y on the depot premises, to ensure safety to the person of the plaintiff in doing what she did, she exorcising proper care in that behalf. The head of the northerly stairs opened upon and constituted, at that point, the western margin of the upper platform. That platform and the stairs were on the defendant’s depot premises, and were for the use and accommodation of persons who had to do with the trains at that place. In the darkness, and when the stairs within the depot were fastened up, a stranger having occasion to get from the upper platform to the street, would be very likely to regard the stairs at the north end of the depot as designed to furnish a safe way of getting to the street. If not so *106designed, and it was unsafe to a stranger for such a purpose, in the darkness, it was the duty of the defendant to forefend against injury, by closing up the head of the stairs, or by notifying in some effectual way against using those stairs for getting to the street. The subject is amply discussed and the law developed in McDonald and wife v. Chicago & North Western Railway, 26 Iowa, 124, and in the note, 2 Redfield’s Railway Cases, 532.
In view of the unquestionable law, the request as to which exception was taken seems frivolous. The open stairs on the margin of the platform led the plaintiff, without fault on her part, to the point of harm. They baited her into the unseen trap — a trap well known to the defendant. They were the alluring and deluding opening to the fatal pit-fall. The fact that the bottom of the pit-fall on which the plaintiff, landed and thereby received the hurt, was beyond the line of ownership of the defendant, neither relieves the duty nor mitigates the fault of the defendant. In the "facilis descensus Averni” of the ancient bard, the easy descent had quite as much to do with the misfortune of the victim, as the Avernus at the bottom. That was well enough, and would have been harmless to the plaintiff, if the easy descent had been properly guarded at the top. The express company were not in privity with the plaintiff in the matter of those stairs, but only with the defendant. That company owed no duty to her in respect to the railroad platform. The duty in that respect rested solely on the defendant. It owned and had exclusive control of the platform and stairs relatively both to the plaintiff and the express • company.
As she found herself at the bottom, not in her own right, nor through any fault of hers, but by reason of the faulty negligence of the defendant in leaving the stairway open, it is entirely indifferent, so far as her misfortune is concerned, whether the hurtful place at the bottom was inside or outside the territory of the defendant. On the subject of negligence relatively to both parties, the charge was without fault.
Judgment affirmed.